The jury had a right, under the evidence, to find that the Acme Company indorsed the notes solely for the purpose of transferring title thereto to the plaintiff and for its accommodation. The giving of the notes by the Baldwin Company did not prevent it from asserting and proving its counterclaim, and the question of pleading was not sufficiently raised to prevent its counterclaim being considered.
Judgment affirmed, with costs to each defendant.
Concur: WILLARD BARTLETT, Ch. J., HISCOCK, CHASE, CUDDEBACK, HOGAN, MILLER and CARDOZO, JJ. *Page 617